DETAILED ACTION
Response to Remarks
Claim objections for claims 12 and 16-17 have been withdrawn due to amendments by the Applicant.
Claim objections for claims 15-17 have been withdrawn upon consideration of the Applicant’s remarks.  The jig with male threads recited in claims 15-17 is intended use.
Applicant’s remarks regarding rejection of claims under 35 USC 102 have been considered but they are not persuasive.
Applicant argues that the rejection of claims 13, 14 and 18 was without foundation since the prior art McGuffey does not disclose a nut where the outer peripheral portions of the plate-shaped members are joined together by welding.  
Examiner respectfully disagrees and notes that the previous rejection of claims 13, 14 and 18 was proper.  Original claim 13 only claimed that the plate-shaped members are joined together, which is shown in McGuffey.  Original claim 14 claimed a nut where the outer peripheral portions of the plate-shaped members are joined together.  Examiner notes that when laminae are stacked/assembled as shown in Figures 2 and 4 of McGuffey, the outer peripheral portions are considered to be joined together.  
Original claims 13 or 14 did not claim joining of the outer peripheral portions of the plate-shaped members by welding. Original claim 18 only claimed that the plate-shaped members are joined together by welding, which is taught by McGuffey.
Additionally, Examiner also notes that the broad claim language of the amended claim 10 only requires that the outer peripheral portions are joined together by welding.  
Applicant also argues the screw threads shown in McGuffey are not continuously connected in an axial direction of the nut due to the presence of the orientation holes 12.  This is not found to be persuasive.
As shown in Figure “A” below, joining of the plate shaped members (laminae) will result in the screw threads of the plate shaped members being continuously connected to each other in an axial direction of the nut.  As shown in Figure “A”, when looking in the axial direction of the nut, the top screw thread is continuously connected to the bottom screw thread.  No threads (top or bottom) are present at the orientation holes 12.  
Examiner’s Note:  Figure 1 of Applicant’s disclosure shows spaces 20 between threads 18 that create intermittent axial and circumferential interruptions.  The device shown in McGuffey meets the claimed limitations. 

    PNG
    media_image1.png
    401
    884
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 2 of McGuffey (examiner amended).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGuffey et al. (US Patent 5785477A), hereinafter referred to as McGuffey.

Regarding claim 10, 
McGuffey discloses:
A nut comprising a plurality of plate-shaped members 10 having through holes whose diameters are substantially same (see Figures 2 and 4).
each of the plate-shaped members 12 has a plurality of screw threads (18 and 19) arranged at predetermined angular intervals.  The screw threads protruding inward of the through hole.
the plate-shaped members 10 are laminated so that the through holes are substantially coaxial with each other, as shown in Figures 2 and 4.  
McGuffey discloses that the plate shaped members 10 can be joined together by welding – see col 2, line 35.
When plate-shaped members are stacked/assembled together as shown in Figure 2, the outer peripheral portions of the plate-shaped members 10 are considered joined together in a state that the plate-shaped members 10 are laminated so that screw threads (18, 19) of the plate-shaped members are continuously connected in an axial direction of the nut – see Figure “A” above.
“In one embodiment of the presently disclosed fastener, it is envisioned that a small rivet or screw device will be employed to join the laminae to form the assembled nut. Other methods and devices that can be used to join the laminae include welding, adhesives and "cages" as demonstrated in the prior art.” [col 2, line 35]

Regarding claim 11, 
McGuffey discloses:
the screw threads (18, 19) are screw threads of a multi-start thread as shown in Figures 3-4.
in each of the plate-shaped members 10, spaces (12a and 12b) are formed between the screw threads (18, 19) so that the screw threads do not mutually overlap in an axial direction of the nut.




McGuffey discloses:
a thickness of each of the plate-shaped members 10 is equal to or less than a thread pitch of each of the screw threads.  “By stacking or assembling in such a 180 degree relationship, the one-half thread that is characteristic of each lamina is continued by the adjoining lamina to form a full thread over a 180 degree rotation with two half-threads, which are then available to form complete threads when assembled with other laminae.” [col 2, line 45]
As shown in Figures 1-4, the thickness of each laminae is equal to one-half thread.  Therefore, the thickness of each plate-shaped member (laminae 10) is less than a thread pitch of each of the screw thread.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over McGuffey.

Regarding claim 15, 
McGuffey discloses:
the plate-shaped members are joined together in a state, as shown in Figures 2 and 4, that a jig with a male thread formed thereon can be screw-engaged with the screw threads of the nut.  
An internally threaded nut of McGuffey is designed for engagement with an externally threaded member/bolt.  McGuffey teaches that during assembly of a plurality of plate-shaped members 10 to form a nut assembly, it is essential that the plate-shaped members 10 are stacked in correct orientation in order to form complete threads (see col 2, lines 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install a plurality of plate-shaped members 10 shown in McGuffey on an externally threaded member/bolt which will act as a 
A jig (bolt with male threads) will screw-engage with the screw threads of plurality of plate-shaped members 10 shown in Figures 2 and 4.

Regarding claim 16, 
McGuffey discloses:
the plate-shaped members 10 are laminated without any gap on the jig in the axial direction by the screw threads being screw-engaged with the male thread. 
McGuffey already shows plate-shaped members 10 stacked without any gap between them in Figures 2 and 4.  Therefore, they will be similarly arranged on the jig – i.e. without any gap.
See rejection of claim 15 above on reasons for installing the plate-shaped members 10 on a jig.

Regarding claim 17, 
McGuffey discloses:
A plurality of laminae 10 can be installed on a male screw-shaft and the individual laminae can be adjusted while installed on the screw-shaft.  “By torquing the topmost laminae, while holding the lower ones stationary, a laminated nut will twist then jam within itself, thus eliminating the need for a jam nut or lock washer in a locking-desired situation.” [col 4, line 1]
McGuffey also discloses that laminae 10 shall be stacked on top of each other without any gap relative to each other as shown in Figures 2 and 4.
A plurality of laminae can be installed on a screw-shaft of a jig with a given/chosen diameter and then adjusted so that there is no gap between the plate members.  Upon adjustment and lamination on the jig, this stack up of laminated plate shaped members has a backlash which is inherent in the assembly if the assembly is then installed on a male screw-shaft of a smaller diameter.  Therefore, the device of McGuffey is capable of being used to obtain a pre-determined backlash using a screw-shaft of a jig with a given/chosen diameter.
See rejection of claim 15 above on reasons for installing the plate-shaped members 10 on a jig.  
A greater than standard backlash/clearance may be desired where threads could be exposed to the elements (e.g. dirt, paint spatter) that could cause thread galling during removal or assembly. 
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Motsch et al. (US PGPUB 2008/0247842A1): shows a laminated nut containing a plurality of connecting elements (plate-shaped members 5, 6, 7) and teaches that 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677